Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
1.	This is in response to application filed on 10/28/2020 in which claims 1-24 are presented for examination.

Information Disclosure Statement
2.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
        Claims 1-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Karimli et al., (US 2020/0068414), (hereinafter, Karimli) in view of Edge et al., (US 2019/0053010), (hereinafter, Edge).

Regarding claims 1, 7, 13 and 19, Karimli discloses a method/UE/means/ non-transitory storage medium for supporting location of a user equipment (UE) in a wireless network, the method performed by the UE, wherein the UE has multiple carrier subscriptions and supports Evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access Network (E-UTRAN) New Radio(NR) - Dual connectivity (EN-DC) (= UE can transmit data to a LTE and NR base stations simultaneously via EN-DC connectivity, see [0012 and 0003]), the method comprising:
 determining an E-UTRAN base station belonging to one of the multiple carrier subscriptions is capable of EN-DC while each of the carrier subscriptions is camped to E- UTRAN base stations (= UE can transmit data to a LTE and NR base stations simultaneously via EN-DC connectivity, see [0012 and 0020-21]; and UE 102 can send scheduling request to LTE base station 104 and NR base station 106, see [0026]); 
detecting initiation of a positioning session (= UE 102 can receive instructions from station 104 and stations 106, see [0032]; and monitor measurements of transmissions and/or receiving characteristics such as RSRP and RSRQ, see [0033]); 
connecting the UE to the wireless network using the E-UTRAN base station capable of EN-DC (= UE 102 can receive instructions from station 104 and stations 106, see [0032]; and monitor measurements of transmissions and/or receiving characteristics such as RSRP and RSRQ, see [0033]); and
 performing the positioning session through the wireless network using measured signals from at least the E-UTRAN base station and an NR base station (= as distance between UE 102 and LTE base station 104 and NR base station 106 increases, quality of service decreases, see [0028-29]; and monitor measurements of transmissions and/or receiving characteristics such as RSRP and RSRQ, see [0033]). 
Karimli explicitly fails to disclose the method whereby the UE is in idle mode.
However, Edge, which is an analogous art discloses a positioning procedure used by LMF 152 to support UE based positioning (see, [0108])…and if the UE 105 is in CM idles state, the AMF 154 initiates a procedure to establish a signaling connection with the UE 105 (see, [0110]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Edge with Karimli for the benefit of achieving a communication system that includes the usage of the same network information after and before cell change thereby reducing signaling in communication system.

Regarding claims 2, 8, 14 and 20, as mentioned in claims 1, 7, 13 and 19, Karimli further discloses the method/UE/means/ non-transitory storage medium, wherein determining the E-UTRAN base station belonging to the one of the carrier subscriptions is capable of EN-DC comprises detecting an indication that the E-UTRAN base station (= base stations exchange information with UE see, [0024 and 0043]).  

Regarding claims 3, 9, 15 and 21, as mentioned in claims 2, 8, 14 and 20, Karimli further discloses the method/UE/means/ non-transitory storage medium, wherein the SIB2 information field is an upper layer indication information element (= base stations exchange information with UE see, [0024 and 0043]).

Regarding claims 4, 10, 16 and 22, as mentioned in claims 1, 7, 13 and 19, Karimli explicitly fails to disclose the method/UE/means/ non-transitory storage medium, wherein detecting the initiation of the positioning session comprises detecting an emergency call or an application that initiates the positioning session.
	However, Edge, which is an analogous art equivalently discloses the method/UE/means/ non-transitory storage medium, wherein detecting the initiation of the positioning session comprises detecting an emergency call or an application that initiates the positioning session (= retrieval of location information for the UE 105 following an emergency call from the UE 105, see, [0057 and 0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Edge with Karimli for the benefit of achieving a communication system that includes the usage of the same network information after and before cell change thereby reducing signaling in communication system.
Regarding claims 5, 11, 17 and 23, as mentioned in claims 1, 7, 13 and 19, Karimli further discloses that the method/UE/means/ non-transitory storage medium, further comprising: determining for each E-UTRAN base station to which the UE connects whether the E-UTRAN base station is capable of EN-DC; and storing a list of E-UTRAN base stations capable of EN-DC; 58Qualcomm Ref. No. 192844 wherein connecting the UE to the wireless network using the E-UTRAN base station capable of EN-DC comprises connecting to one of the E-UTRAN base stations from the list of E-UTRAN base stations capable of EN-DC (see, [0003 and 0023]).  

6. The method of claim 1, further comprising: determining for each E-UTRAN base station to which the UE connects whether the E-UTRAN base station supports emergency call support over NR; and storing a list of E-UTRAN base stations that include emergency call support over NR; wherein detecting the initiation of the positioning session comprises detecting an emergency call and wherein connecting the UE to the wireless network using the E- UTRAN base station capable of EN-DC comprises connecting to one of the E-UTRAN base stations from the list of E-UTRAN base stations that include emergency call support over NR.  

Regarding claims 6, 12, 18 and 24, as mentioned in claims 1, 7, 13 and 19, Karimli explicitly fails to disclose that the method/UE/means/ non-transitory storage medium, further comprising: determining for each E-UTRAN base station to which the UE connects whether the E-UTRAN base station supports emergency call support over NR; and storing a list of E-UTRAN base stations that include emergency call support over 
	However, Edge, which is an analogous art equivalently discloses the disclose that the method/UE/means/ non-transitory storage medium, further comprising: determining for each E-UTRAN base station to which the UE connects whether the E-UTRAN base station supports emergency call support over NR; and storing a list of E-UTRAN base stations that include emergency call support over NR; wherein detecting the initiation of the positioning session comprises detecting an emergency call and wherein connecting the UE to the wireless network using the E- UTRAN base station capable of EN-DC comprises connecting to one of the E-UTRAN base stations from the list of E-UTRAN base stations that include emergency call support over NR (see, [0057 and 0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Edge with Karimli for the benefit of achieving a communication system that includes the usage of the same network information after and before cell change thereby reducing signaling in communication system.

                                                            

 CONCLUSION 
4.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See below and attached form PTO-892 for cited references and the prior art made of record.
   a.    Lu (US 2020/0022200) teaches system information handling for dual connectivity cellular system.
   b.   Tiwari et al., (US 2021/0029776) teaches emergency service support for device which does not have a valid subscription.

 5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.